Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 18, 2020.
Claims 1-4, 6, and 7 are currently pending and have been examined. 
Claims 5 and 8 have been restricted and cancelled.
This action is made NON-FINAL in response to the Applicant Response to Species Election received on February 15, 2022.
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on February 15, 2022 is acknowledged.  The traversal is on the ground(s) that instant claims 5, 6, and 8 are not mutually exclusive.  This is not found persuasive because although the three species pertain to determining if other vehicles are near the host vehicle, searching the three distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries, and finally separate analysis and therefore the election of a single species is required.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-052462, filed on March 20, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a surrounding situation data acquisition unit” in claims 1 and 7.
“a first driving condition acquisition unit” in claims 1 and 2.
“a second vehicle velocity acquisition unit” in claims 3 and 4.
“a second driving condition acquisition unit” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholder(s) “unit” combined with functional languages “configured to,” “acquires,” and “carries out”. without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 6, and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  112, sixth paragraph limitation:
“The word "unit" used in this application may mean a physical part or component of computer hardware or any device including a controller, a processor, a memory, etc., which is particularly configured to perform functions and steps disclosed in the application.” [0025] for “unit.”
The office will interpret any computing system with a processor and memory reading on the units.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 6, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 3, 6, and 7 specifically, recite the limitation “determinator,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “determinator” here. Is it a device for determining or something similar to a determination unit? As currently presented, claims 1, 3, 6, and 7 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. For this office action, it is interpreted as if the “determinator” is a determination unit. In view of the above claims 2 and 4 
Claim(s) 1, 3, and 6 specifically, recite the limitation “traveling direction,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “traveling direction” here. Does this refer to right in front of a vehicle or the area in front of the vehicle? Figure 7 shows a direction but is this the traveling direction? As currently presented, claims 1, 3, and 6 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. For this office action, it is interpreted as if the “traveling direction” is just the direction the vehicle is moving towards. In view of the above claims 2, 4, and 7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim(s) 2 specifically, recite the limitations “the first other vehicle nearest to the host vehicle,” however, there is insufficient antecedent basis for this limitation in the claim. The variable names should not be changed and one variable should be chosen. As currently presented, claim 2 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The group of first other vehicles is defined but the one nearest is not defined, is there a missing step that identifies “the first other vehicle” or should “the first other vehicle” be “a first other vehicle.” For this office action, it is interpreted as if “the first other vehicle” is the same as “a first other vehicle” just mentioning a vehicle that is closest. In view of the above claims 3 and 4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim(s) 2 specifically, recite the limitations “first other vehicle” and “first vehicle velocity,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrases “first other vehicle” and “first vehicle” here. The variable names should not be changed and one variable should be chosen. As currently presented, claim 2 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. For . In view of the above claims 3 and 4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim(s) 3 and 4 specifically, recite the limitations “second other vehicle” and “second vehicle velocity,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrases “second other vehicle” and “second vehicle” here. The variable names should not be changed and one variable should be chosen. As currently presented, claim 2 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. For this office action, it is interpreted as if the mentions of “second other vehicle” and “second vehicle” are all referring only to “first other vehicle.
Claim(s) 4 specifically, recite the limitations “the second other vehicle nearest to the host vehicle,” however, there is insufficient antecedent basis for this limitation in the claim. The variable names should not be changed and one variable should be chosen. As currently presented, claim 2 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The group of second other vehicles is defined but the one nearest is not defined, is there a missing step that identifies “the second other vehicle” or should “the second other vehicle” be “a second other vehicle.” For this office action, it is interpreted as if “the second other vehicle” is the same as “a second other vehicle” just mentioning a vehicle that is closest.
Claim(s) 6 specifically, recites the limitation “extending direction determinator,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “extending direction” here. Is it a direction of the lane, is it meant to determine how wide the lane extends? As currently presented, claim 6 fails to clearly extending direction” relates to the direction a lane points or goes towards.
Additionally, Claim(s) 6 specifically, recites the limitation “wherein in case where the extending direction of the object lane is same as the extending direction of either of the first lane and the second lane and different from the extending direction of the other of the first lane and the second lane, the controller controls the driving of the host vehicle, based on the driving conditions of either of the first other-vehicle group and the second other-vehicle group that is located in the either of the first lane and the second lane,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand what situation this limitation is trying to capture or exclude here. Is it trying to be a catch all situation for the extending direction being the same or different and apply the same control for both situations? As currently presented, claim 6 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. For this office action, the limitation is open to the interpretation that any vehicle control method that measures future positions of other vehicles would read on this.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuroki et al. (WO2019225265), hereinafter Kuroki.
Regarding claim 1:
Kuroki 
A vehicle control device for a host vehicle, comprising; (see at least [0014])
a surrounding situation data acquisition unit configured to acquire surrounding situation data indicating a surrounding situation in a traveling direction of the host vehicle; (see at least [0012])
a first other-vehicle determinator configured to determine whether a plurality of first other vehicles exist or not in a first specified region located at or farther than a specified distance from the host vehicle in the traveling direction of the host vehicle, based on the surrounding situation data; (see at least [0007])
a first driving condition acquisition unit configured to, in case where the plurality of first other vehicles exist in the first specified region, acquiring driving conditions of the plurality of first other vehicles, the driving conditions including first inter-vehicle distances between the plurality of first other vehicles in the traveling direction and in a vehicle width direction, respectively, based on the surrounding situation data; (see at least [0012])
a first other-vehicle group recognizer configured to select a set of the first other vehicles between which each of the first inter-vehicle distances is within a specified range, among the plurality of first other vehicles and define the set of the first other vehicles as a single group of the first other vehicles; (see at least [0017] and [0049])
a controller configured to control driving of the host vehicle, based on driving conditions of the single group of the first other vehicles; (see at least [0049])
Regarding claim 2:
Kuroki discloses:
wherein the first driving condition acquisition unit further acquires, as the driving conditions of the single group of the first other vehicles, either of a velocity of the first other vehicle nearest to the host vehicle in the single group of the first other vehicles and an average velocity of the single group of the first other vehicles as a first vehicle velocity; (see at least [0049])
the controller controls the driving of the host vehicle, based on the first vehicle velocity; (see at least [0049])
Regarding claim 3:
Kuroki discloses:
a second other-vehicle determinator configured to determine whether a second other vehicle other than the plurality of first other vehicles exists or not in a second specified region located nearer than the specified distance from the host vehicle in the traveling direction of the host vehicle, based on the surrounding situation data; (see at least [0049], [0051], and [0053])
a second vehicle velocity acquisition unit configured to acquire a second vehicle velocity that is a velocity of the second other vehicle in case where the second other vehicle exists in the second specified region; (see at least [0049], [0051], and [0053])
wherein the controller controls the driving of the host vehicle, based on the first vehicle velocity, on condition that the second other vehicle is located nearer than the single group of the first other vehicles and that the first vehicle velocity is lower than the second vehicle velocity; (see at least [0050], and [0052])
Regarding claim 4:
Kuroki discloses:
wherein in case where a plurality of the second other vehicles exist in the second specified region, the second vehicle velocity acquisition unit acquires a velocity of the second other vehicle nearest to the host vehicle among the plurality of second other vehicles, as the second vehicle velocity; (see at least [0020])
Regarding claim 7:
Kuroki discloses:
wherein the surrounding situation data acquisition unit carries out data communication between the host vehicle and other vehicles including the plurality of first other vehicles; (see at least [0013])
the first other-vehicle determinator determines whether the plurality of first other vehicles exist or not in the first specified region, based on a result of the data communication; (see at least [0007])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (WO2019225265), hereinafter Kuroki, in view of Horita et al. (US20180053404), hereinafter Horita.
Regarding claim 6:
While Kuroki discloses:
an other-vehicle determinator configured to, in case where the first other-vehicle group exists in an object lane in which the host vehicle is driving and a first lane that is any of a plurality of adjoining lanes adjoining the object lane, determine whether a plurality of other vehicles other than the first other-vehicle group exist or not in a second lane located at a specified distance in the vehicle width direction from the first lane in the first specified region, based on the surrounding situation data;
a second driving condition acquisition unit configured to, in case where the plurality of other vehicles exist in the second lane, acquire driving conditions of the plurality of other vehicles, the driving conditions including second inter-vehicle distances in the traveling direction between the plurality of other vehicles, based on the surrounding situation data; (see at least [0012])
a second other-vehicle group recognizer configured to recognize the plurality of other vehicles, as one second other-vehicle group, in case where the second inter-vehicle distances are within the specified range; (see at least [0017] and [0049])
Kuroki does not specifically state monitoring other lanes and vehicles in other lanes to control host vehicles, however Horita teaches:
an extending direction determinator configured to determine whether extending directions of the first lane and the second lane are same as an extending direction of the object lane or not; (see at least [0008])
wherein in case where the extending direction of the object lane is same as the extending direction of either of the first lane and the second lane and different from the extending direction of the other of the first lane and the second lane, the controller controls the driving of the host vehicle, based on the driving conditions of either of the first other-vehicle group and the second other-vehicle group that is located in the either of the first lane and the second lane; (see at least [0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Horita into the invention of Kuroki to not only include an adaptive vehicle control method as Kuroki discloses but also include monitoring other lanes and vehicles in other lanes to control host vehicles as taught by Horita, with a motivation of creating a more robust system that improves safety and reliability. Additionally,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Kinoshita et al. (US20150178247) discloses of a device that obtains data regarding preceding vehicles to identify vehicles driving in front and to use probability to pinpoint the specify the preceding vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DIVYA A PATEL/               Examiner, Art Unit 3669                   

/JESS WHITTINGTON/               Examiner, Art Unit 3669